,On Motion for Rehearing.
City of Kerrville, by its motion for rehearing, calls our attention to the -fact that appellants failed to furnish a copy of their brief, as required by Rule 414. The motion for rehearing also urges that, even though appellants may have proved the existence of a nuisance, they failed to prove any. depreciation in the value of their land. As indicated in our original opinion, this is not a suit in equity to abate a nuisance, but an action for damages. The proof shows that some kind of a disposal plant has been situated at the present site since 1926. .The expert on land values, called by appellants, testified that appellants’ land has slight value for subdivision purposes; that the presence of the disposal plant had depressed the land values since 1926. No diminution in market value was-proved, and for that reason we sustain the motion for rehearing and affirm the judgment of the trial court. Rosenthal v. Taylor, B. & H. Ry. Co., 79 Tex. 325, 15 S.W. 268; 31 Tex.Jur., Nuisances, §48.
Motion for rehearing granted, and judgment affirmed.